


110 HR 6171 IH: National Capital Region Leadership in

U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6171
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2008
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the establishment of a commission and a
		  national competition to significantly improve the energy efficiency of and
		  reduce emissions from Federal buildings in the National Capital
		  Region.
	
	
		1.Short titleThis Act may be cited as the
			 National Capital Region Leadership in
			 Environmental and Energy Stewardship Commission
			 Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that—
				(1)to set the example
			 in environmental and energy stewardship for our Nation and the rest of the
			 world, the Federal Government must lead by creating a big, bold, and innovative
			 vision to push the envelope of technology;
				(2)in 1792, George
			 Washington and Thomas Jefferson initiated a competition for the design of
			 Congress’ House to generate interest in the new Federal City and recognize a
			 place for noble architecture in a young and rugged Nation;
				(3)in the spirit of
			 that competition, the Federal Government should create a commission to hold
			 another competition to generate greater interest in environmental and energy
			 stewardship;
				(4)this competition
			 should recognize America’s technological ingenuity and innovative
			 spirit;
				(5)the Capitol is the
			 symbol of freedom and democracy, and the National Capital Region should be the
			 symbol of energy and environmental stewardship;
				(6)the footprint of
			 the Federal Government in the National Capital Region is in excess of 120 large
			 facilities and 55,000,000 square feet;
				(7)the Federal
			 Government will spend in excess of 2,000,000,000 dollars over the next 10 years
			 on facility energy costs in the National Capital Region, to include
			 electricity, natural gas, coal, and fuel oil;
				(8)Federal Government
			 facilities emit numerous air pollutants for which permits are required under
			 title V of the Clean Air Act and several hundred thousand tons of greenhouse
			 gases annually; and
				(9)the Federal
			 Government is completely tied into the national power grid and would be
			 significantly impacted by a large electrical outage.
				(b)PurposeThe
			 purpose of this Act is to establish a commission to—
				(1)analyze the overall
			 facility environmental and energy footprint and impact of the Federal
			 Government in the National Capital Region;
				(2)hold a nationwide
			 competition with cash prizes up to $1,000,000 to find innovative solutions with
			 the singular goal to significantly eliminate National Capital Region Federal
			 Government facility emissions and reduce its dependence on the national power
			 grid by making local combustion facilities climate neutral or implementing
			 other technologies to achieve the same goals;
				(3)analyze existing
			 and upcoming technologies which the Federal Government can implement to
			 eliminate facility pollution and reduce its dependence on the national power
			 grid;
				(4)recommend
			 innovative, economical, clean, multifuel, self sustaining, reliable, secure,
			 and long-term solutions to significantly eliminate Federal Government facility
			 emissions and reduce their dependence on the national power grid; and
				(5)submit to the
			 Congress the results of the competition and study, together with recommended
			 solutions and draft legislation.
				3.DefinitionsIn this Act:
			(1)Climate neutral
			 combustion facilityThe term climate neutral combustion
			 facility means any facility which—
				(A)burns or uses
			 matter to produce electricity;
				(B)captures the
			 carbon dioxide released during combustion; and
				(C)neither produces,
			 nor leads to the production of, atmospheric emissions of mercury or greenhouse
			 gasses and no emissions that form fine particulate, smog, or acid rain.
				(2)Federal
			 government facilitiesThe term Federal Government
			 facilities means all Federal Government executive, legislative, and
			 judicial branch facilities.
			(3)National capital
			 regionThe term National Capital Region has the
			 meaning given that term in the National Capital Planning Act of 1952 (40 U.S.C.
			 71) and includes the District of Columbia; Montgomery and Prince George’s
			 Counties of Maryland; Arlington, Fairfax, Loudon, and Prince William Counties
			 of Virginia; and all cities now or hereafter existing in Maryland or Virginia
			 within the geographic area bounded by the outer boundaries of the combined area
			 of said counties.
			4.Establishment and
			 duties
			(a)EstablishmentThere
			 is established the National Capital Region Leadership in Environmental and
			 Energy Stewardship Commission (hereinafter in this Act referred to as the
			 Commission).
			(b)DutiesThe
			 Commission shall perform the following duties:
				(1)Analyze the
			 overall facility environmental and energy footprint and impact of the Federal
			 Government in the National Capital Region. The Commission shall—
					(A)determine the
			 overall facility footprint of the Federal Government in the National Capital
			 Region and identify which organizations are responsible for the operations and
			 maintenance of those facilities;
					(B)determine all Federal Government facility
			 emissions of air pollutants for which permits are required under title V of the
			 Clean Air Act or greenhouse gases;
					(C)determine which
			 Federal Government facilities need the ability to operate off the national
			 electrical grid for national security purposes; and
					(D)determine which
			 guidelines, codes, ordinances, executive orders, regulations, and laws apply
			 for each Federal facility in the National Capital Region.
					(2)Hold a nationwide
			 competition for a cash prize to find innovative solutions to significantly
			 eliminate National Capital Region Federal Government facility emissions and
			 reduce dependence on the national power grid by making local combustion
			 facilities climate neutral or implementing other technologies to achieve the
			 same goals. The Commission shall—
					(A)determine the
			 rules and submission requirements for the competition;
					(B)ensure the
			 competition is open to all businesses and universities in the United
			 States;
					(C)determine the
			 winner of the competition; and
					(D)award cash prizes
			 up to one million dollars for feasible solutions which can be implemented by
			 the Federal Government.
					(3)Analyze existing
			 and upcoming technologies which the Federal Government can implement to
			 eliminate facility pollution and reduce dependence on the national power grid.
			 The Commission shall—
					(A)benchmark
			 successful environmental and energy strategies from cities or regions around
			 the world;
					(B)obtain data on
			 existing and upcoming environmental and energy technologies to determine
			 feasibility and economics of implementation in the National Capital Region;
			 and
					(C)determine if any
			 guidelines, codes, ordinances, executive orders, regulations, and laws would
			 prevent implementation in the National Capital Region.
					(4)Recommend
			 appropriate ways for the Federal Government to significantly eliminate facility
			 pollution emissions, including greenhouse gases, and reduce its dependence on
			 the national electrical grid. The solutions shall take into account current
			 funding streams (both short-term and long-term), reliability, security,
			 enhancing Federal Government economies of scale, and use of multiple fuels such
			 as natural gas, coal, and fuel oil.
				(c)Reports to
			 Congress
				(1)Interim
			 reportThe Commission may submit to the Congress and President
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(2)Final
			 reportNot later than 18 months after the date on which the
			 Commission first meets, the Commission shall submit to the Congress and the
			 President a report. The report shall include the following:
					(A)The findings and
			 conclusions of the Commission, including its findings and conclusions with
			 respect to the matters referred to in subsection (b).
					(B)The
			 recommendations of the Commission for improving the Federal Government
			 environmental and energy situation in the National Capital Region with respect
			 to total emissions, multiple sources of power, and the feasibility of
			 implementing the results of the national competition to accomplish such
			 goals.
					(C)Other information,
			 recommendations, and proposed legislation with respect to such environmental
			 concerns in the National Capital Region as the Commission considers
			 appropriate.
					(d)Approval of the
			 final reportA Commission report submitted under subsection (c)
			 shall require the approval of not less than 2⁄3 of the
			 members of the Commission. A minority view may be submitted as part of the
			 Commission report.
			5.Membership
			(a)Number and
			 Appointment
				(1)The intent of the
			 Commission is to be bipartisan, bicameral, and span multiple committees. The
			 Commission shall be composed of 19 members, who shall be appointed, within 90
			 days after the date of enactment of this Act, as follows:
					(A)Seven members
			 shall be appointed by the President, including the Secretary of Energy (or his
			 designee), the Administrator of the Environmental Protection Agency (or his
			 designee), the Administrator of General Services (or his designee), and the
			 Architect of the Capitol (or his designee).
					(B)The Speaker of the
			 House shall appoint—
						(i)one
			 Member of Congress from the House Administration Committee upon the
			 recommendation of the Chairman;
						(ii)one
			 Member of Congress from the House Transportation and Infrastructure Committee
			 upon the recommendation of the Chairman; and
						(iii)one Member of
			 Congress from the House Oversight and Government Reform Committee upon the
			 recommendation of the Chairman.
						(C)The minority
			 leader of the House shall appoint—
						(i)one
			 Member of Congress from the House Administration Committee upon the
			 recommendation of the Ranking Member;
						(ii)one
			 Member of Congress from the House Transportation and Infrastructure Committee
			 upon the recommendation of the Ranking Member; and
						(iii)one Member of
			 Congress from the House Oversight and Government Reform Committee upon the
			 recommendation of the Ranking Member.
						(D)The Senate
			 majority leader shall appoint—
						(i)one
			 Senator from the Senate Rules and Administration Committee upon the
			 recommendation of the Chairman;
						(ii)one
			 Senator from the Senate Homeland Security and Governmental Affairs Committee
			 upon the recommendation of the Chairman; and
						(iii)one Senator from
			 the Senate Environment and Public Works Committee upon the recommendation of
			 the Chairman.
						(E)The Senate minority
			 leader shall appoint—
						(i)one
			 Senator from the Senate Rules and Administration Committee upon the
			 recommendation of the Ranking Member;
						(ii)one
			 Senator from the Senate Homeland Security and Governmental Affairs Committee
			 upon the recommendation of the Ranking Member; and
						(iii)one Senator from
			 the Senate Environment and Public Works Committee upon the recommendation of
			 the Ranking Member.
						(2)All members of the
			 Commission shall be persons who are especially qualified to serve on the
			 Commission by virtue of their education, training, or experience, particularly
			 in the field of environmental and energy stewardship.
				(b)TermsThe
			 term of office for members shall be for the life of the Commission. A vacancy
			 in the Commission shall not affect the powers of the Commission, and shall be
			 filled in the same manner in which the original appointment was made.
			(c)First
			 meetingThe Commission shall meet and begin operations as soon as
			 practicable.
			(d)Quorum12
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			(e)Chair and vice
			 chairThe Commission shall elect a Chair from among its members.
			 The term of office shall be for the life of the Commission.
			6.Powers of the
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out the
			 provisions of this Act, hold such hearings and sit and act at such times and at
			 such places in the United States, and request the attendance and testimony of
			 such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents, as the Commission considers
			 appropriate.
			(b)Powers of
			 subcommittees and membersAny subcommittee or member of the
			 Commission may, if authorized by the Commission, take any action which the
			 Commission is authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may acquire directly from the head
			 of any department, agency, or instrumentality of the executive branch of the
			 Government, available information which the Commission considers useful in the
			 discharge of its duties. All departments, agencies, and instrumentalities of
			 the executive branch of the Government shall cooperate with the Commission with
			 respect to such information and shall furnish all information requested by the
			 Commission to the extent permitted by law.
			(d)Nonapplicability
			 of Federal Advisory Committee Act
				(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(2)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
					(A)hold public
			 hearings and meetings to the extent appropriate; and
					(B)release public
			 versions of the reports required under section 3(c)(1) and (2).
					(3)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
				7.Administration
			 Provisions
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the United States may be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)The Chair of the
			 Commission may, without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and without regard to
			 the provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
				(2)The Chair of the
			 Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 executive director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
				(d)Detail of
			 government employeesUpon request of the Chair of the Commission,
			 the head of any Federal department or agency may detail, on a nonreimbursable
			 basis, any personnel of that department or agency to the Commission to assist
			 it in carrying out its duties.
			(e)Procurement of
			 temporary and intermittent servicesThe Chair of the Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
			(f)Experts and
			 consultantsThe Commission may procure the services of experts
			 and consultants in accordance with the provisions of section 3109(b) of title
			 5, United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the highest rate payable under section 5332 of such title.
			(g)ContractsThe
			 Commission may—
				(1)procure supplies,
			 services, and property by contract in accordance with applicable laws and
			 regulations and to the extent or in such amounts as are provided in
			 appropriations Acts; and
				(2)enter into
			 contracts with departments, agencies, and instrumentalities of the Federal
			 Government, State agencies, and private firms, institutions, and agencies, for
			 the conduct of research or surveys, the preparation of reports, and other
			 activities necessary for the discharge of the duties of the Commission, to the
			 extent or in such amounts as are provided in appropriations Acts.
				(h)FundingThe
			 Commission is authorized to be appropriated such sums as are necessary to carry
			 out the purposes of the Commission. Any sums made available to the Commission
			 shall remain available, without fiscal year limitation, until the termination
			 of the Commission.
			(i)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
			(j)Other departments
			 and agenciesIn addition to the assistance prescribed in
			 subsection (i), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
			(k)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(l)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			(m)Authority To
			 accept voluntary servicesNotwithstanding the provisions of
			 section 1342 of title 31, United States Code, the Commission is authorized to
			 accept and utilize the services of volunteers serving without compensation. The
			 Commission may reimburse such volunteers for local travel and office supplies,
			 and for other travel expenses, including per diem in lieu of substance, as
			 authorized by section 5703 of title 5, United States Code. A person providing
			 volunteer services to the Commission shall be considered an employee of the
			 Federal Government in the performance of those services for the purposes of the
			 following provisions of law:
				(1)Chapter 81 of
			 title 5, United States Code, relating to compensation for work-related
			 injuries.
				(2)Chapter 171 of
			 title 28, United States Code, relating to tort claims.
				(3)Chapter 11 of
			 title 18, United States Code, relating to conflicts of interests.
				8.TerminationThe Commission shall terminate 60 days after
			 the date on which the Commission submits its final report under section
			 3(c).
		
